FILED
12/23/2020 12:08 PM           Case 5:21-cv-00307 Document 1-7 Filed 03/26/21 Page 1 of 7
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Jessica Zapata

                                                       CAUSE NO. 2020-CI-12601                     Exhibit G
              ANDREA JOHNSON                                         §                      IN THE DISTRICT COURT
                        Plaintiff,                                   §
                                                                     §
              v.                                                     §                        57th JUDICIAL DISTRICT
                                                                     §
              JAIPERSAD GILDHARRY, ET AL                             §
                          Defendants.                                §                      BEXAR COUNTY, TEXAS

                                        MOTION FOR RULE 106 ALTERNATE SERVICE

                      This Motion for Alternate Service is brought by, ANDREA JOHNSON, Plaintiff, who shows in

              support:

                                                                     I.

                      Service has been attempted unsuccessfully on JAIPERSAD GILDHARRY, as shown in the

              attached affidavits, which are incorporated by reference as if fully set forth at length, as Exhibit “A”.

                                                                     II.

                      Reasonably effective notice of the suit may be given to JAIPERSAD GILDHARRY, by having any

              person authorized by Rule 103 of the Texas Rules of Civil Procedure leave a true copy of the citation, with

              a copy of the petition attached, with anyone over sixteen years of age at the location specified in the attached

              affidavit of the authorized process server, or by taping a true copy of the citation, with a copy of the petition

              attached, to the front door or gate at the place of residence and/or last known address, at the address in the

              Process Server’s affidavit, 2114 N. 43rd Ave., Hollywood, FL 33021.

                      Defendant Jaipersad Gildharry answered his phone when called by the process server, he responded

              with “Talk to my attorney,” requested not to be contacted again, and disconnected the line.

                      Counsel for Defendant SE Delivery Services has stated they do not represent Defendant Gildharry

              and declined accepting service on his behalf.

                      The undersigned conferred with counsel for Defendant SE Delivery Services regarding the instant

              motion. The undersigned did not receive a position from Defendant SE Delivery Services aside from the

              aforementioned confirmation that they do not represent Defendant Gildharry.
             Case 5:21-cv-00307 Document 1-7 Filed 03/26/21 Page 2 of 7



        WHEREFORE PREMISES CONSIDERED, MOVANT, ANDREA JOHNSON, prays that the

Court grant this Motion for Alternate Service, and for general relief.



                                                      Respectfully submitted,

                                                      HILLEY & SOLIS, P.L.L.C.
                                                      6243 W. Interstate 10, Suite 503
                                                      San Antonio, Texas 78201
                                                      210.446.5000 Telephone
                                                      210.446.5001 Telecopier


                                                      By:
                                                            CARLOS A. SOLIS
                                                            State Bar No. 24060636
                                                            csolis@hilley-solis.com

                                                            DEREK HILLEY
                                                            State Bar No. 24056770
                                                            dhilley@dhilley.com

                                                      ATTORNEYS FOR PLAINTIFF
                                                      ANDREA JOHNSON
              Case 5:21-cv-00307 Document 1-7 Filed 03/26/21 Page 3 of 7



                                         CAUSE NO. 2020-CI-12601

ANDREA JOHNSON                                         §                      IN THE DISTRICT COURT
          Plaintiff,                                   §
                                                       §
v.                                                     §                        57th JUDICIAL DISTRICT
                                                       §
JAIPERSAD GILDHARRY, ET AL                             §
            Defendants.                                §                      BEXAR COUNTY, TEXAS

                         ORDER ON MOTION FOR ALTERNATE SERVICE

        On this day the Court considered the Motion for Alternate Service of ANDREA JOHNSON and

ORDERS that service on JAIPERSAD GILDHARRY be effected by any person authorized by Rule 103 of

the Texas Rule of Civil Procedure by leaving a copy of the citation with pleadings and orders attached with

anyone over sixteen years of age at the location specified in the attached affidavit, or by taping a true copy

of the citation, with a copy of the petition attached, to the front door or gate at the place of residence and/or

last known address, at the address in the Process Server’s affidavit, at 2114 N. 43rd Ave., Hollywood, FL

33021. Proof of Service shall be made by the person executing the return, stating when the citation was

served, on whom it was served, and where it was served.

        ORDERED on this, the                day of December 2020.




                                                            JUDGE PRESIDING
APPROVED AS TO FORM:



CARLOS A. SOLIS
State Bar No. 24060636
csolis@hilley-solis.com
DEREK HILLEY
State Bar No. 24056770
dhilley@dhilley.com
HILLEY & SOLIS, P.L.L.C.
6243 W. Interstate 10, Suite 503
San Antonio, Texas 78201
210.446.5000 Telephone
210.446.5001 Telecopier
ATTORNEYS FOR PLAINTIFF
ANDREA JOHNSON
Case 5:21-cv-00307 Document 1-7 Filed 03/26/21 Page 4 of 7
                Case 5:21-cv-00307 Document 1-7 Filed 03/26/21 Page 5 of 7



                                                     CAUSE NO. 2020CI12601

ANDREA JOHNSON                                                      §              IN THE DISTRICT COURT
                                                                    §
v.                                                                  §              5th JUDICIAL DISTRICT
                                                                    §
JAIPERSAD GILDHARRY, ET AL                                          §              BEXAR COUNTY, TEXAS

                                AFFIDAVIT OF ATTEMPTED PERSONAL SERVICE

         Aaron Woodward appeared in person before me today and stated under oath: "My name is Aaron
Woodward; I am a private process server and licensed Private Investigator in the State of Texas. My
company license number is A18888. I am over the age of eighteen years, and I am fully competent to
make this affidavit. The facts stated in this affidavit are within my personal knowledge and are true and
correct.

       "I attempted to serve Jaipersad Gildharry ("Subject") with the following documents, in this case
personally at the address and on the days shown below:
       The following came to hand on August 13, 2020 at 1505 hours:
       a) Citation;
       b) Plaintiffs Original Petition TRCP 193.7 Notice of Self-Authentication TRCP 194.2 Requests
            for Disclosure

     1) On October 1, 2020 at 1510 hours I attempted service on the Subject at the address located in
        the Petition: 6922 N. Interstate 35, San Antonio, Texas 78218. The forgoing address belongs to
        a Woodsprings Suites, where I spoke with a female at the front desk. She confirmed that the
        Subject moved out of the property over a year ago.
     2) After speaking with the front desk associate, I ran a skip trace on the Subject, which resulted in
        a last known address of: 2114 N. 43rd Avenue, Hollywood, Florida 33021, and telephone
        number (561) 396-6953. I contacted the subject at the preceding number. The Subjectsaid to
        call his attorney and to not to call him back, then immediately terminated the phone call.
        "I am qualified to serve process in this case as required under the Tex. R. Civ. P."



                                                                             oodward - TX PSC 10397 Exp 6/30/21

        SIGNED under oath before me on this, the Z/l&�-0-. ___



                                                                    Notary Public, State of Texas
                ,,,,��'tz,,,,   MICHELLE WOODWARD
               �"'"'····· 6l'.,:.              s
              §f/          ·-�'§. Notary Pu bl"1c, ta te of Texas
                    �.
                          }4,?§ Comm. Expires 05-27-2023
              '->ifp,t;�t,"
              ;�:._
                                 Notary ID 130239936
            Case 5:21-cv-00307 Document 1-7 Filed 03/26/21 Page 6 of 7




                                     CAUSE NO: 2020CI12601

 ANDREA JOHNSON                               §              IN THE DISTRICT COURT
    Plaintiff                                 §
                                              §
 VS.                                          §
                                              §               57th JUDICIAL DISTRICT
 JAIPERSAD GILDHARRYAND                       §
 SE INDEPENDENT DELIVERY,                     §
 LLC                                          §
      Defendants                              §               BEXAR COUNTY, TEXAS


                                   NOTICE OF HEARING


       We humbly request a hearing on Plaintiff’s Motion for Rule 106 Alternate Service for

February 4, 2021, at 1:30 p.m. in the Presiding District Court (remote), Bexar County, Texas.

       SIGNED THIS                   day of                               , 2021.



                                                    ________________________________
                                                     JUDGE PRESIDING
           Case 5:21-cv-00307 Document 1-7 Filed 03/26/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies on January 22, 2021, a true and correct copy of the
foregoing Notice of Hear was served on the following known counsel of record in compliance with
the Texas Rules of Civil Procedure:

Via E-Service
Germer Beaman & Brown PLLC
Gregg R. Brown
State Bar No. 03219010
grb-svc@germer-austin.com

Austin L. Jones
State Bar No. 24116579
ajones@germer-austin.com

Attorneys for Defendant




                                                   _/s/Carlos Solis_________    _
                                                   Carlos A. Solis
